Exhibit 10.19

RETIREMENT AGREEMENT AND GENERAL RELEASE

This Retirement Agreement and General Release (this “Agreement”) is made and
entered into effective August 25, 2016 (the “Separation Date”), by and among
John B. Sanfilippo & Son, Inc. (hereinafter referred to as “JBSS” or the
“Company”), and Walter “Bobby” Tankersley (hereinafter referred to as the
“Executive”). The Company and Executive are collectively referred to herein as
the “Parties” and individually as a “Party.”

RECITALS

WHEREAS, Executive is retiring from JBSS and all officer and director positions
with the Company and its subsidiaries as of the Separation Date;

WHEREAS, Executive has certain restricted stock units under the 2008 Equity
Incentive Plan of the Company (the “2008 Plan”) that will not vest and will be
forfeited upon the Separation Date;

WHEREAS, given that Executive has well served the Company for many years, the
Company desires to make the Separation Payment (as defined in Section 4) to
Executive in recognition of his long tenure at JBSS and agreeing to certain
restrictions as set forth herein;

WHEREAS, JBSS is engaged in the business of manufacturing, processing, marketing
and distributing edible nuts and nut-related products, fruit and nut-based
snacks, and related products;

WHEREAS, JBSS may, after this Agreement is signed, enter into new lines of
business which the Parties intend to be incorporated into this Agreement as
appropriate to protect JBSS to the fullest possible extent;

WHEREAS, JBSS and Executive hereby acknowledge that the industry that JBSS
competes in is extremely competitive, and that JBSS expends substantial monies
and other resources to develop and maintain its product information as well as
its customer relationships that JBSS and Executive understand and acknowledge
are near-permanent, and developed through significant costs incurred by JBSS;

WHEREAS, it is the policy of JBSS to ensure that its operations, activities,
marketing strategies, product information including products under research and
development, pricing information, contract terms, business affairs and customer
information are kept confidential;

WHEREAS, Executive, through his employment, was granted access to the
aforementioned categories of JBSS’s confidential and proprietary information,
which Executive would not have had access to but for his employment with JBSS;
and

 

 

1



--------------------------------------------------------------------------------

WHEREAS, Executive acknowledges that the restrictions contained herein are
necessary and reasonable in scope and duration the Separation Payment is a
material inducement for the Executive to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and the provisions
hereafter set forth, and for other good and valuable consideration, the receipt
and sufficiency of which are mutually acknowledged, the parties hereto agree as
follows:

 

1. CONSIDERATION

Executive acknowledges and agrees that in consideration for the Separation
Payment, Executive will be bound by, and comply in all respects with, the
provisions of this Agreement.

 

2. RESIGNATION FROM OFFICES AND DIRECTORSHIPS

Executive hereby resigns from any and all officer and director positions with
the Company and its subsidiaries, including from Executive’s position as Senior
Vice President of Procurement and Commodity Risk Management of the Company, and
from any board of directors or similar governing body of which Executive serves
as the designee or other representative of the Company, effective as of the
Separation Date. Executive agrees to promptly sign all appropriate
documentation, if any, prepared by the Company to facilitate the resignations
contemplated by this Section 2.

 

3. ACCRUED OBLIGATIONS AND VESTED BENEFITS

The payments and benefits set forth in this Section 3 have been paid or will be
paid and provided to Executive whether or not Executive signs this Agreement:

a. Final Wages

The Company has paid or will pay Executive’s base salary through the Separation
Date.

b. Accrued Vacation

The Company has paid or will pay Executive all earned and accrued but unused
vacation as of the Separation Date.

c. Qualified Retirement Plan

Executive’s 401(k) plan benefits will be payable in accordance with applicable
plan documents.

 

2



--------------------------------------------------------------------------------

d. Reimbursement of Expenses

The Company has paid or will pay Executive in accordance with the Company’s
reimbursement policy for all business expenses which Executive properly incurred
in connection with Executive’s work for the Company through the Separation Date.

e. Treatment of Restricted Stock Units

The outstanding restricted stock units (“RSUs”) granted by the Company to
Executive pursuant to the 2008 Plan and the Company’s 2014 Omnibus Incentive
Plan (together the “Equity Plans”) are listed on Exhibit A to this Agreement and
shall be treated as set forth on Exhibit A of this Agreement, consistent with
the terms of the respective plan. Exhibit A forms a part of this Agreement.
Except as set forth in this Section 3 and Exhibit A, Executive does not hold or
have rights with respect to any other RSU or other award under the Equity Plans.

f. Treatment of Bonus Under Sanfilippo Value Added Plan

Executive will remain eligible for a bonus under the Company’s Sanfilippo Value
Added Plan for fiscal year 2016 and fiscal year 2017 (the “SVA Plan”) in
accordance with the terms of the SVA Plan and when amounts (if any) are paid to
the other participants under the SVA Plan.

 

4. SEPARATION PAYMENT

In consideration for Executive accepting and not revoking any portion of this
Agreement as provided by Sections 11 and 12, Executive will be entitled to
receive the separation payment set forth below in this Section 4 (the
“Separation Payment”). Notwithstanding anything in this Agreement to the
contrary, Executive will not be paid or provided the Separation Payment unless
and until Executive timely executes this Agreement as set forth in Section 11
and the revocation period set forth in Section 12 below expires without
revocation by Executive. Amounts payable pursuant to this Section 4 will not be
counted for purposes of calculating any pension or retirement benefit and will
not be eligible for 401(k) plan contributions.

The Company will pay Executive a separation payment in the amount of $120,000,
payable as a lump sum in cash within thirty (30) days after the seven (7) day
revocation period referenced in Section 12 has expired without revocation by
Executive, assuming Executive has timely delivered to the Company an executed
copy of this Agreement as set forth in Section 11 below.

All payments, including the Separation Payment and any benefits under Section 3,
shall be subject to applicable tax withholdings and other standard deductions.

 

5. GENERAL RELEASE

In consideration for the Separation Payment, Executive hereby releases and
discharges the Company, and each of its past and present parents, subsidiaries,
predecessors, successors, assigns, related companies, affiliates, entities or
divisions, and their past and present employee benefits plans, trustees,
fiduciaries, and administrators, and any and all of their respective past

 

3



--------------------------------------------------------------------------------

and present stockholders, officers, directors, employees, representatives,
agents and attorneys (collectively, “Releasees”) from any and all claims,
demands, causes of action, or liabilities, known or unknown, of any kind which
Executive, or Executive’s heirs, executors, administrators, agents, attorneys,
representatives or assigns (all collectively included in the term “Executive”
for purposes of this Section 5) have, had, or may have against the Releasees,
based on any events or circumstances arising or occurring prior to and including
the date of Executive’s execution of this Agreement to the fullest extent
permitted by law, regardless of whether such claims are now known or are later
discovered, including any and all claims and liabilities relating to Executive’s
employment by, or services rendered to or for, the Company, or relating to the
cessation of Executive’s employment or claims related to any rights of continued
employment, reinstatement or reemployment, including but not limited to claims
or liabilities under the Age Discrimination in Employment Act, the Americans
with Disabilities Act, the Family and Medical Leave Act, Title VII of the Civil
Rights Act of 1964, 42 U.S.C. Section 1981, the Workers Adjustment and
Retraining Notification Act, the Fair Labor Standards Act, the Rehabilitation
Act, the Occupational Safety and Health Act, Employee Retirement Income Security
Act of 1974 and any other statutory, tort, contract, or common law cause of
action to the fullest extent permitted by law, other than any obligations,
claims, or liabilities set forth in the second paragraph of this Section 5. This
release is to be broadly construed in favor of the Releasees. In the event any
person, entity, or federal, state or local government agency, including but not
limited to the Equal Employment Opportunity Commission (“EEOC”), pursues a claim
on Executive’s behalf or on behalf of a class to which Executive may belong,
Executive hereby waives the right to recover monetary damages or injunctive
relief in favor of Executive.

Notwithstanding anything to the contrary in this Agreement, Executive is not
waiving (a) any claim or right under state workers’ compensation or unemployment
laws; (b) any claim or right to vested benefits, including under any pension or
savings plan; (c) any claim or right to continued benefits in accordance with
COBRA; (d) any claim or right to enforce the terms of this Agreement; (e) any
right to indemnification (and related advancement of expenses) Executive may
have under applicable laws, the applicable constituent documents (including
bylaws and certificates of incorporation) of the Company or its subsidiaries, or
any applicable D&O insurance policy that the Company may maintain; (f) any claim
that arises after the Separation Date; and (g) any other claim or right which
cannot be waived as a matter of law.

 

6. JBSS’S TRADE SECRETS AND CONFIDENTIAL INFORMATION

a. Trade Secrets

As used herein, the term “Trade Secrets” shall include any information that
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons or business entities who can obtain economic value from its
disclosure or use. As used herein, Trade Secrets shall not include information
which is known, or shall become known through no fault of the Executive, to the
public or generally known within the industry of businesses comparable to JBSS.

 

4



--------------------------------------------------------------------------------

All Trade Secrets imparted to Executive by JBSS, or otherwise obtained by
Executive, at any time, relating to JBSS’s business operations, product data,
customer or prospect lists or information, procurement data or practices,
customer specification information and related data, pricing and cost data,
marketing information, computer programs, business strategies, information
regarding products under research and development, recipes, product formulae,
manufacturing processes and any other such proprietary and confidential
information was revealed and entrusted to Executive in confidence, solely in
connection with and for the purpose of employment on behalf of JBSS. Executive
agrees that Trade Secrets are and remain the sole property of JBSS.

Executive shall not at any time directly or indirectly, divulge any Trade
Secrets to any other person or business entity, nor use or permit the use of any
Trade Secrets.

Upon the Separation Date, Executive shall promptly tender to JBSS all documents,
lists, records, cellular devices, computers, computer stored media and data
(with accompanying passwords) and any other items, and reproductions thereof, of
any kind in Executive’s possession or control containing Trade Secrets, except
as expressly permitted by JBSS in connection with and during Executive
continuing to serve as a consultant to JBSS.

b. Confidential Information

As used herein, the term “Confidential Information” shall include Trade Secrets
any and all other confidential and/or proprietary information that does not rise
to the level of Trade Secrets that was imparted, revealed and/or entrusted to
Executive by JBSS in confidence. Confidential Information that is not Trade
Secrets includes, but is not limited to, information regarding JBSS’s
operations, procurement processes, product information regarding products under
research and development, methods of doing business, accounting and legal
information.

All Confidential Information imparted to Executive by JBSS, or otherwise
obtained by Executive, at any time, was revealed and entrusted to Executive in
confidence, solely in connection with and for the purpose of employment on
behalf of JBSS. Executive agrees that Confidential Information is and remains
the sole property of JBSS.

Executive agrees that following Executive’s termination of employment, he will
not divulge, either directly or indirectly, any Confidential Information to any
other person or business entity, nor use or permit the use of any Confidential
Information.

Upon the Separation Date, Executive shall promptly tender to JBSS all Company
property, documents, lists, records, cellular devices, computers, computer
stored media and data (with accompanying passwords) and any other items, and
reproductions thereof, of any kind in Executive’s possession or control
containing Confidential Information, except as expressly permitted by JBSS in
connection with and during Executive continuing to serve as a consultant to
JBSS.

 

5



--------------------------------------------------------------------------------

7. PROHIBITIONS REGARDING JBSS’S CUSTOMERS, EXECUTIVES AND UNFAIR COMPETITION
(“RESTRICTIVE COVENANTS”)

a. Restrictions as to JBSS Customers

Executive understands and agrees that the business relationships and goodwill
now existing with respect to the prospects and customers of JBSS, whether or not
created by Executive, and all such relationships and goodwill which may
hereafter be created or enhanced, are JBSS’s property. Accordingly, Executive
agrees that, for a period of 12 months from the Separation Date, Executive shall
not solicit business, directly or indirectly, from any customer of JBSS with
whom Executive had contact in any capacity, or learned information about, at any
time during the 24 months prior to Executive’s separation from employment at
JBSS, except on behalf of JBSS. This restriction includes soliciting business,
selling products, providing services or otherwise dealing with JBSS customers if
such activities are related to the manufacture, processing and/or distribution
of edible nuts and nut meats, fruit and nut-based snacks, and related products
such as produce nuts and nut clusters, except on behalf of JBSS. Executive also
shall not, directly or indirectly, assist any other person, firm, corporation or
business entity in performing any of the aforesaid acts, which includes, but is
not limited to, acting as a broker or consultant. This provision shall not
restrict Executive from dealing with such customers to the extent Executive’s
dealings are in no way related to the business of JBSS. It is agreed this
restriction is reasonable and necessary to protect the goodwill and confidential
information of JBSS.

b. Restriction as to Solicitation of JBSS Employees

For a period of 12 months from the Separation Date, Executive shall not solicit,
hire or cause to be hired any employees of JBSS for employment in any line of
business or attempt to induce or encourage any such employee to leave the employ
of JBSS. Executive also agrees not to make such solicitations indirectly.
Executive also agrees not to aid or assist any other person, firm, corporation
or other business entity to do any of the aforesaid acts. This applies to
actions Executive may take in any capacity, including, but not limited to, as
proprietor, partner, joint venturer, stockholder, director, officer, trustee,
principal, agent, servant, employee, or in any other capacity. It is agreed this
restriction is reasonable and necessary to protect the goodwill and confidential
information of JBSS.

c. Restrictions as to Employment with JBSS Competitors

For a period of 12 months from the Separation Date, Executive agrees not to work
with or render services or provide assistance to, directly or indirectly, any
entity or third party that competes or could compete with JBSS in the
manufacture, processing and/or distribution of edible nuts and nut meats, fruit
and nut-based snacks, and related products such as produce nuts (the “JBSS
Products”), in a capacity whereby JBSS’s Trade Secrets and/or Confidential
Information would reasonably be considered to be useful to the entity or to such
other third party in order to compete against JBSS or become a competitor of

 

6



--------------------------------------------------------------------------------

JBSS or in any way related to the procurement of nuts (“JBSS Competitor”).
Executive acknowledges that JBSS’s business extends throughout the United States
(“U.S.”) and that, in order to protect JBSS from unfair competition, this
restriction shall apply throughout the U.S. Executive acknowledges that this
restriction is necessary to protect JBSS from the disclosure and use of its
competitively sensitive Confidential Information and Trade Secrets. This
provision shall not preclude the Executive from working for a JBSS Competitor if
the Executive’s proposed responsibilities do not involve the manufacture,
processing, marketing, procurement and distribution of JBSS Products and whereby
Executive is not engaged in a capacity whereby JBSS’s Trade Secrets and/or
Confidential Information would reasonably be considered to be useful to the
entity or to such other third party in order to compete against JBSS or become a
competitor of JBSS.

Executive agrees to notify JBSS in writing in advance of accepting future
employment in the event his or her prospective employer is involved or
reasonably could be involved in the manufacture, processing and/or distribution
of JBSS Products.

d. Non-Disparagement

Executive agrees not to willingly or knowingly make any statement or criticism
which would reasonably be expected to cause the Company’s customers, suppliers
or clients embarrassment, humiliation or otherwise cause or contribute to the
Company’s customers, suppliers or clients being held in disrepute by the public
or by the clients, customers, suppliers or employees of the Company, except as
required by law. Executive agrees not to willingly or knowingly make any
statement or criticism which would reasonably be expected to cause the Company
embarrassment, humiliation or otherwise cause or contribute to the Company being
held in disrepute by the public or the clients, customers, suppliers or
employees of the Company. However, nothing in this Agreement will be construed
to prohibit the Executive from filing a charge with, reporting possible
violations to, or participating or cooperating with any governmental agency or
entity, including but not limited to the EEOC, the Department of Justice, the
Securities and Exchange Commission, Congress, or any agency Inspector General,
or making other disclosures that are protected under the whistleblower,
anti-discrimination or antiretaliation provisions of federal, state or local law
or regulation; provided, that the Executive may not disclose Company information
that is protected by the attorney-client privilege, except as expressly
authorized by law; provided further, the Executive does not need the prior
authorization of the Company to make any such reports or disclosures, and the
Executive is not required to notify the Company that the Executive has made such
reports or disclosures.

e. Reasonableness of Restrictions

The Parties have endeavored in this Agreement to limit the Executive’s
activities only to the extent necessary to protect the Company from unfair
competition in its line of business. Accordingly, if the scope or enforceability
of the restrictive covenants contained herein is called into question, they
agree that a court or other tribunal may modify and enforce the restrictions to
the extent necessary to protect JBSS.

 

7



--------------------------------------------------------------------------------

8. COOPERATION

Following the Separation Date, Executive agrees to cooperate fully with the
Company in the defense, prosecution or conduct of any claims, actions,
investigations, or reviews now in existence or which may be initiated in the
future against, involving or on behalf of the Company or any subsidiary which
relate to events or occurrences that transpired while Executive was employed by
the Company (“Matters”). Executive’s cooperation in connection with such Matters
will include, but not be limited to, being available for telephone conferences
with outside counsel and/or personnel of the Company, being available for
interviews, depositions and/or to act as a witness on behalf of the Company, if
reasonably requested. The Company will reimburse Executive for all reasonable
out-of-pocket expenses incurred by Executive in connection with such cooperation
with respect to such Matters.

 

9. RIGHTS AND REMEDIES UPON BREACH OF THE RESTRICTIVE COVENANTS

If Executive should breach, or threaten to commit a breach, of any of the
provisions of this Agreement, JBSS shall have the right and remedy to have the
restrictive covenants contained herein be enforced by any court of competent
jurisdiction, without the necessity of posting a bond. The Parties agree that
any breach or threatened breach of the restrictive covenants would cause
irreparable injury to JBSS, would be difficult to calculate with certainty, and
that money damages would not alone provide an adequate remedy to JBSS. JBSS
shall also have any other right or remedy available to it under law or in equity
including the right to seek and recover monetary damages for lost profits and
other compensable damages. Should any court of competent jurisdiction adjudge
that Executive has breached any of the provisions as contained in this
Agreement, JBSS shall have a right to collect, in addition to any monetary
damages awarded it, all of its reasonable attorneys’ fees and costs for having
to enforce this Agreement.

 

10. OBLIGATION TO NOTIFY FUTURE EMPLOYERS

For the period of 12 months following the Separation Date, Executive agrees to
(1) inform each new prospective employer, prior to accepting employment, of the
existence of this Agreement, and (2) provide that prospective employer with a
copy of this Agreement. Executive further agrees that JBSS may send a copy of
this Agreement to the employer or otherwise inform the employer of its terms.

 

11. ACCEPTANCE

Executive may accept this Agreement by delivering a signed original of the
Agreement to Thomas J. Fordonski, Senior Vice President, Human Resources, within
twenty-one (21) calendar days of Executive’s receipt of this Agreement.
Executive may decide to sign the Agreement before the 21-day review period
expires, provided, however, Executive’s signing the Agreement will be final and
binding upon him on the date of Executive’s execution of this Agreement (the
“Effective Date”), with the exception of Executive’s waiver of claims brought
under the Age Discrimination in Employment Act (“ADEA”) and the Older Workers
Benefit Protection Act

 

8



--------------------------------------------------------------------------------

(“OWBPA”), which will become final and binding upon him unless Executive
rescinds the Agreement within the revocation period referenced in Section 12
below. If Executive fails to return an executed original of this Agreement in
the required timeframe referenced in this Section 11, the Parties will have no
obligation under this Agreement, and this Agreement will be considered null and
void.

 

12. REVOCATION

Executive may revoke his waiver of claims under the ADEA and OWBPA within seven
(7) calendar days after Executive executes this Agreement by delivering a
written notice of revocation of Executive’s waiver of such claims to Thomas J.
Fordonski, Senior Vice President, Human Resources. The revocation of ADEA/OWBPA
claims must be received no later than the close of business on the seventh
(7th) calendar day after Executive signs this Agreement. Executive’s waiver of
claims under the ADEA and OWBPA will not become effective or enforceable until
the eighth (8th) calendar day after Executive signs this Agreement (the “ADEA
Effective Date”). If Executive revokes his waiver of claims under the ADEA/OWBPA
within the 7-day revocation period, (i) Executive’s waiver of claims under the
ADEA and OWBPA set forth in Section 5 of this Agreement will be null and void;
and (ii) Executive will forfeit all payments and benefits specified in Section 4
of this Agreement and will instead receive a payment of ten thousand dollars
($10,000.00), payable as a lump sum within thirty (30) days of the Company’s
receipt of Executive’s revocation, which Executive acknowledges and agrees
constitutes sufficient consideration for the remaining promises set forth in
this Agreement, which will continue in full force and effect in the event of
such revocation by Executive.

 

13. AMENDMENT

This Agreement may be amended only in a writing signed by both the Executive and
one of the Chief Executive Officer, Chief Financial Officer or Senior Vice
President, Human Resources of JBSS.

 

14. SURVIVAL OF PROVISIONS

Any provision of this Agreement, which by terms or reasonable implication is to
be or may be performed or effective after the termination of the Agreement,
shall be deemed to survive such termination.

 

15. SEPARABILITY AND MODIFICATION

If any provision of this Agreement shall be invalid or unenforceable, in whole
or in part, or as applied to any circumstance, under the laws of any
jurisdiction which may govern for such purpose, then such provision shall be
deemed to be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable, either generally or as applied to such
circumstance, or shall be deemed excised from this Agreement, as the case may
require. This Agreement shall be construed and enforced to the maximum extent
permitted by law, as if such provision had been originally incorporated herein
as so modified or restricted, or as if such provision had not been originally
incorporated herein, as the case may be. JBSS and the

 

9



--------------------------------------------------------------------------------

Executive hereby agree that the restrictive covenants set forth herein are
separate and distinct restrictive covenants, designed to operate under different
factual circumstances, and that the invalidity of one of said covenants shall
not affect the validity and/or enforceability of the other covenants.

 

16. BINDING EFFECT

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, administrators,
successors, and assigns, provided that this Agreement is not assignable by
Executive.

 

17. NO WAIVER

No failure on the part of any party to this Agreement to exercise, and no delay
on their part in exercising any right, power or remedy hereunder shall operate
as a waiver thereof.

 

18. ALL OTHER LEGAL RIGHTS RESERVED TO JBSS

Nothing in this Agreement shall be construed to limit or negate any common law
torts or any statutory protections available to JBSS, including, but not limited
to, an action under the Illinois Trade Secrets Act, where it provides JBSS with
broader protection than that provided herein.

 

19. GOVERNING LAW AND SUBMISSION TO JURISDICTION

This Agreement shall be governed in all respects by the laws of the State of
Illinois. Any disputes arising under this Agreement shall be tried exclusively
in the courts sitting within the State of Illinois. Executive consents and
submits his or her person to the jurisdiction of any such court for such
purpose.

 

20. COUNTERPARTS

This Agreement may be executed in any number of identical counterparts, each of
which shall be deemed a duplicate original, and all of which together shall
constitute but one and the same agreement.

 

21. ENTIRE AGREEMENT

The provisions of this Agreement constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede any prior agreements or
understandings pertaining to said subject matter. Further, the parties
acknowledge that there are no prior or contemporaneous oral or written
representations, promises or agreements not expressed or referred to herein.
Should this Agreement come before any court for interpretation or enforcement,
it is the intent of the Parties that the terms and provisions of this Agreement
be given their fair and literal meaning. The Parties intend that this Agreement
is not to be strictly construed against any party, including the drafter of this
Agreement.

[Remainder of page left intentionally blank; signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
set their hands and seals and have caused this Agreement to be executed the day
and year indicated.

 

EXECUTIVE

    JOHN B. SANFILIPPO & SON, INC.

/s/ Walter Tankersley

   

/s/ Thomas J. Fordonski

Signature     Name: Walter Tankersley    

Name: Thomas J. Fordonski

 

Title: Authorized agent for JBSS, and acting as its Senior Vice President, Human
Resources

Date: August 24, 2016     Date: August 24, 2016

[Signature Page to Retirement Agreement and General Release]



--------------------------------------------------------------------------------

Exhibit A

Treatment of Restricted Stock Units Under Section 3

 

Grant Date of RSUs
and Applicable Plan
(2008 or 2014 Plan)

 

Number of RSUs
Issued to Executive

 

Number RSUs which
Will Vest on the
Separation Date

 

Number of RSUs
which Will be
Forfeited on the
Separation Date

November, 2013

  2,500     2,500

November, 2014

  3,378   3,378  

November, 2015

  2,325   2,325  